  Case 15-43939          Doc 52     Filed 10/03/19 Entered 10/03/19 16:13:14                         Desc Main
                                      Document     Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA


In re:
         Felisha Burns
                                                         ORDER RE: MOTION OF STANDING TRUSTEE
                                                         FOR CONVERSION OR DISMISSAL OF CASE

                  Debtor
                                                         BKY 15-43939 MER


At Minneapolis, Minnesota, this 3rd day of October, 2019.

               This chapter 13 case came before the Court for hearing on the Standing Trustee’s
Motion for Dismissal or Conversion. Upon the record made at the hearing, if any, and upon the
proposal of Debtor(s) for a structured cure of outstanding arrearages in payment to the chapter 13
estate,

                  IT IS HEREBY ORDERED:

               1.      In cure of current defaults in payment to the Chapter 13 estate, the Debtor(s)
shall make the following payment(s) to the Standing Trustee:

                           a.     The Debtor(s) shall resume regular monthly payments
                                  to the Trustee, with that due in September 2019 for
                                  $555.00.

                           b.     In addition, the Debtor(s) shall pay the Trustee the sum
                                  of $185 extra per month beginning October 2019
                                  through March 2020,by the date on which the regular
                                  monthly payment is due.

                  2.      If the Debtor(s) fail(s) to make any cure payment required under Term 1 of this
order, or if the Debtor(s) default(s) in any future regular payment obligation to the Chapter 13 estate,
the Trustee shall file an affidavit attesting to the event(s) of default, together with a proposed order
of dismissal, which refers to this order and the event(s) of default. Upon the filing of the affidavit, the
Court will enter the proposed order, without further notice or hearing.


                                                         BY THE COURT:



October 3, 2019                                           /e/ Michael E. Ridgway
                                                         __________________________________
                                                         Michael E Ridgway
                                                         CHIEF UNITED STATES BANKRUPTCY JUDGE


                                                              127,&(2)(/(&7521,&(175<$1'
                                                              ),/,1*25'(525-8'*0(17
                                                              )LOHGDQG'RFNHW(QWU\PDGHRQ10/03/2019
                                                              /RUL9RVHMSND&OHUNE\&1
